DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 8 and 24 and rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 24 includes the exact recitation of the claimed limitation disclosed in the independent claims.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (US 2012/0062039) in view of Byun et al. (US 2014/0015330)

Re Claim 1; Kamata discloses an apparatus (20), comprising: a memory, (Par. 0140 discloses a memory); and 
logic (Fig. 7-8) for a power transmitting unit (PTU), 
the control means 300 includes the logic disclosed in Fig. 7 and 8: 
determine a respective value of a dominant power receiving unit (PRU) selection parameter for each of a plurality of PRUs; ( Par 0139, fig. 7 the receiver transmits identification information [parameter] to the transmitter and identifies the particular receiver. Also par 0154-0156 discusses transmitting power to a plurality of receivers)
identify one of the plurality of PRUs as a dominant PRU of the PTU based on a dominant PRU selection parameter value associated with that one of the plurality of PRUs; and (Par. 0139-0140, Also par .154-0156 discusses transmitting power to a plurality of receivers)
Kamata does not disclose that the logic is disclosed in a memory and control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  
However Byun discloses control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  (Par. 0011, 24 Claim 19).
Therefore it would have been obvious to one of the ordinary skill in the art at after the effective filing to have controlled the amount of power transferred based on a difference between 
The combination does not disclose that the logic is disclosed in a memory
However logic or control schemes were known to be stored in a controller and it would have been obvious to have stored the logic in memory of the controller in order to have a compact wireless transfer device and also efficiently control the power transfer scheme so that power can be transferred efficiently. 

Re Claim 10; Kamata discloses At least one computer-readable storage medium (Par. 0140 discloses a memory) comprising a set of instructions that, in response to being executed at a power transmitting unit (PTU), cause the PTU to: select an algorithm for determining a dominant power receiving unit (PRU) of the PTU; (Par 0139, fig. 7 the receiver transmits identification information [parameter] to the transmitter and identifies the particular receiver. Also par 0154-0156 discusses transmitting power to a plurality of receivers)
apply the selected algorithm to identify one of a plurality of PRUs as the dominant PRU of the PTU; (Par. 0139-0140, Also par .154-0156 discusses transmitting power to a plurality of receivers) and 
Kamata does not disclose that control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  
However Byun discloses control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct 
Therefore it would have been obvious to one of the ordinary skill in the art at after the effective filing to have controlled the amount of power transferred based on a difference between the voltage at the output, motivated by the desire to guarantee the best charging efficiency in the power receiver. (par. 0024)

Claims 2-9 and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Byun  and further in of Lee et al. (US 20160359375)

Re Claim 17; Kamata discloses a power transmitting unit (PTU), comprising: a resonator (211); and 
Logic (Fig. 7 and 8), at least a portion of which is implemented in circuitry (300) coupled to the resonator, (Fig. 6, the logic is stored inside the control means)
the logic to: select a parameter for use as a criterion for dominant power receiving unit (PRU) identification; ( Par 0139, fig. 7 the receiver transmits identification information [parameter] to the transmitter and identifies the particular receiver. Also par 0154-0156 discusses transmitting power to a plurality of receivers)
 determine an identity of a dominant PRU of the PTU based on the selected parameter; and control a resonator coil current of the resonator based on the identity of the dominant PRU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU transmit power to the plurality 
Kamata discusses receiving communication from the receiver but does not disclose a radio and Kamata does not disclose that the logic is disclosed in a memory and control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  
However Byun discloses control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  (Par. 0011, 24 Claim 19).
Therefore it would have been obvious to one of the ordinary skill in the art at after the effective filing to have controlled the amount of power transferred based on a difference between the voltage at the output, motivated by the desire to guarantee the best charging efficiency in the power receiver. (par. 0024).
The combination fails to disclose a radio for communication between the transmitter and the receiver.
However Lee discloses a radio (160) for communication between the transmitter and the receiver. (Par. 0290 of Lee)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have a dedicated radio for communication in order to simultaneously 

Re Claims 2, 5, 11, 14, 18, and 21; Kamata discloses the power feeding device K can adjust the intensity of a power signal to be transmitted, based on the identification information of the power receiver J. For example, by reading and considering the amount of power that can be stored in the secondary battery 131 of the power receiver J based on the identification information, the intensity and frequency of an electromagnetic wave to be transmitted, the power transmission time, and the like can be controlled. (Par. 0141). 
Kamata does not disclose the parameter to comprise a power ratio and voltage ratio. 
However Lee discloses the parameter to comprise a power ratio. (Par. 0187-0188)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the identification information to include a power ratio as discussed by Lee in order to provide the right amount of power needed by the load to operate effectively. Also the power is the combination of voltage and current and since Lee discloses power ratio then Lee would inherently disclose voltage ratio.

Re Claims 3, 6, 7, 12, 15, 16, 19, 22, and 23; the combination of Kamata in view of Lee disclose a power ratio and voltage as discussed above. 
The combination however does not disclose the power ratio to comprise a ratio between an average rectifier output power parameter and a maximum rated rectifier output power parameter and the voltage ratio to comprise a ratio between a rectifier output voltage parameter and a minimum operational rectifier output voltage parameter.


Re Claims 4, 13, 20; the combination of Katama in view of Lee discloses the parameter to comprise a temperature ratio. (Par. 0130 of Lee)

Re Claims 8, 24; Katama discloses the logic to control the resonator coil current of the PTU to minimize a difference between a direct current (DC) voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU. (Par 0141discloses adjusting the intensity of a power signal to be transmitted, based on the identification information would minimize the difference between the output of the rectifier and preferred rectifier output voltage)

Re Claim 9, the combination of Kamata in view of Lee discloses comprising at least one radio frequency (RF) transceiver. (Par. 0290 of Lee)

Re Claim 25; the combination of Kamata in view of Lee discloses a radio for communication. The combination however does not disclose that at least one radio frequency (RF) antenna coupled to the radio.
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled an antenna to the communicator of Lee in order to transmit and/or receiver data. 

Response to Arguments
Applicant’s arguments, see pages 7-14, filed 07/13/2020, with respect to the rejection(s) of claim(s) 1, 10 and 17 under 35. U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Byun.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/DANIEL KESSIE/
02/26/2021
Primary Examiner, Art Unit 2836